
	

115 SRES 484 ATS: Supporting the designation of April 2018 as “Parkinson’s Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 484
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2018
			Mr. Isakson (for himself and Ms. Stabenow) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April 2018 as Parkinson’s Awareness Month.
	
	
 Whereas Parkinson’s disease is a chronic, progressive neurological disease and is the second most common neurodegenerative disease in the United States;
 Whereas there is inadequate data on the incidence and prevalence of Parkinson’s disease, but it is estimated to affect nearly 1,000,000 individuals in the United States, with that number expected to more than double by 2040;
 Whereas Parkinson’s disease is the 14th leading cause of death in the United States according to the Centers for Disease Control and Prevention;
 Whereas millions of individuals in the United States are caregivers, family members, and friends who are greatly impacted by Parkinson’s disease;
 Whereas research suggests the cause of Parkinson’s disease is a combination of genetic and environmental factors, but the exact cause in most individuals is still unknown;
 Whereas there is currently no objective test or biomarker to diagnose Parkinson’s disease; Whereas there is no known cure or drug to slow or halt the progression of Parkinson's disease, and available treatments are limited in their ability to address the medical needs of patients and remain effective over time;
 Whereas the symptoms of Parkinson’s disease vary from person to person and can include— (1)tremors;
 (2)slowness of movement and rigidity; (3)gait and balance difficulty;
 (4)speech and swallowing disturbances; (5)cognitive impairment and dementia;
 (6)mood disorders; and (7)a variety of other non-motor symptoms;
 Whereas volunteers, researchers, caregivers, and medical professionals are working to improve the quality of life of individuals living with Parkinson’s disease and their families; and
 Whereas increased research, education, and community support services are needed to find more effective treatments and to provide access to quality care to those living with Parkinson's disease today: Now, therefore, be it
		
	
 That the Senate— (1)designates April 2018 as Parkinson’s Awareness Month ;
 (2)supports the goals and ideals of Parkinson’s Awareness Month; (3)continues to support research to find better treatments and a cure for Parkinson’s disease;
 (4)recognizes the individuals living with Parkinson’s disease who participate in vital clinical trials to advance the knowledge of the disease; and
 (5)commends the dedication of organizations, volunteers, researchers, and millions of individuals across the country working to improve the quality of life of individuals living with Parkinson’s disease and their families.
			
